Case 2:18-cv-00437-JES-NPM Document 56 Filed 04/21/21 Page 1 of 4 PageID 420



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MICHAEL ESPOSITO, on behalf
of himself and all others
similarly situated,

           Plaintiff,

v.                                  Case No:     2:18-cv-437-JES-NPM

I.Q   DATA       INTERNATIONAL,
INC.,

           Defendant.


                      ORDER GRANTING APPROVAL OF
                    CY PRES RECIPIENTS AND AMOUNTS

     This matter comes before the Court on plaintiffs' Unopposed

Motion for Approval of Cy Pres Recipients and Amounts (Doc. #55)

filed on April 13, 2021.        For the reasons set forth below, the

motion is granted.

                                         I.

     On October 30, 2019, this Court granted final approval of the

class   action   settlement   and   final     judgment.   (Doc.   #53.)   The

settlement included a common fund of $350,000 to be used to pay

all distributions to settlement class members who did not opt out,

as well as a service award to the class representative, and

attorney fees and litigation costs.           (Id., p. 21.)

     The settlement agreement provides that if there are funds

remaining after distributions have been made to settlement class


                                     1
Case 2:18-cv-00437-JES-NPM Document 56 Filed 04/21/21 Page 2 of 4 PageID 421



members, the remainder of “any unclaimed funds will be given to a

mutually agreed upon Cy Pres recipient.”                  (Id., p. 11.) Plaintiff

states that after full, final, and complete administration of the

class, there is a balance of unclaimed funds in the amount of

$96,174.10.         (Doc. #55, ¶ 3.)     According to Plaintiff, the parties

have    in    good      faith   agreed    upon      the    following     non-profit

organizations to which to distribute the unclaimed funds as Cy

Pres:

        1. Mandel Jewish Community Center of the Palm Beaches—
           Designated for the Children’s Autism Department,
           allocation: $20,000.

        2. Saint   Jude’s        Children’s         Hospital,    allocation:
           $20,000.

        3. University of Miami School of Law—Designated for a
           Consumer  Law   Related  Scholarship,  allocation:
           $20,000.

        4. Coast-to-Coast   Legal             Aid    of    Broward     County,
           allocation: $12,000.

        5. Legal Aid Service of Broward County, allocation:
           $12,000.

        6. Dade Legal Aid and Put Something Back, allocation:
           $12,174.10.

(Id. at ¶ 4.) Accordingly, the parties move for an order approving

the abovementioned Cy Pres recipients and permitting distribution

of the amounts set forth above.               (Id. at ¶ 5.)

                                          II.

       Cy    pres    distribution   is    a     common    and   proper   method   of

distributing unclaimed settlement funds, subject to court approval

                                          2
Case 2:18-cv-00437-JES-NPM Document 56 Filed 04/21/21 Page 3 of 4 PageID 422



of the particular application of the funds. See Nelson v. Mead

Johnson & Johnson Co., 484 F. App'x 429, 435 (11th Cir. 2012);

see, e.g., Poertner v. Gillette Co., 618 F. App'x 624, 629 (11th

Cir. 2015) (finding it was permissible for the district court to

include a cy pres award as part of the settlement agreement); Wood

v. J Choo USA, Inc., No. 15-cv-81487, 2017 U.S. Dist. LEXIS 204370,

at   *17   (S.D.   Fla.   May    8,   2017).    Courts   employing    cy   pres

distribution    have   been     inclined   to   distribute   such    unclaimed

settlement funds to "worthy charities, especially to charities

whose purposes harmonize with the underlying lawsuit." In re

Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1354 (S.D.

Fla. 2011). "When the cy pres doctrine is employed by settling

parties, the funds 'should be distributed for a purpose as near as

possible to the legitimate objectives underlying the lawsuit, the

interests of class members, and the interests of those similarly

situated.'" Id. at 1355 (quoting In re Infant Formula Multidist.

Litig., No. 4:91-cv-00878-MP, 2005 U.S. Dist. LEXIS 32957, 2005 WL

2211312, at *1 (N.D. Fla. Sept. 8, 2005)); In re Charter Sec.

Litig., No. 3:84-cv-448-J-34PDB, 2016 U.S. Dist. LEXIS 35362, at

*4-5 (M.D. Fla. Mar. 17, 2016)(recognizing similar factors for

distribution of unclaimed funds).

      The present case involved a consumer class action challenging

debt collection practices by I.Q. Data International with respect

to class members who had purchased residential tenant bonds. (Doc.

                                       3
Case 2:18-cv-00437-JES-NPM Document 56 Filed 04/21/21 Page 4 of 4 PageID 423



#1, ¶¶ 1-4, 35.)      The non-profit organizations identified above

implicate benefits for children’s welfare, and promoting legal

education and aid related to consumer law or that may assist other

consumers.     While not entirely related to consumer welfare, the

Court finds no reason not to approve the parties agreed upon Cy

Pres recipients and their respective awards. The Court accordingly

finds   that   the   remaining   settlement      funds   may   be     properly

distributed to these organizations.

     Accordingly, it is hereby

     ORDERED:

   1. Plaintiff’s    Unopposed    Motion   for    Approval     of     Cy    Pres

     Recipients and Amounts is GRANTED.

   2. The parties shall effect the cy pres distribution in the

     amounts and to the recipients identified herein within thirty

     (30) days of the date of this Order.

     DONE and ORDERED at Fort Myers, Florida, this             21st        day of

April, 2021.




Copies:
Counsel of Record


                                     4
